DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 2/24/22 have been received and entered. Claim 21 has been amended. Claims 1-14 and 18 have been cancelled. Claims 15-17 and 19-33 are pending in the application.
Applicants’ remark has been considered and persuasive to overcome the rejection in the record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 15-17 and 19-33 are allowable over the prior art of record because the amendment submitted by the applicants on 2/24/22 cancelled the rejected claim 18 and amended claim 21 for appropriate depend on the claim 15. The closest prior art, Troy  et al (EP 2538241) discloses a remote non-destructive inspection system including diagnostic imaging system (par 0011), the imaging system passes 2D images to a command controller, and the command controller has access to a 3D CAD model visualization system and an alignment system. The command controller can align the 2D images with the 3D CAD model, and can display the images with reciprocal registration (par 0024). A local positioning system is also provided, which is positioned adjacent a test article and its position is calibrated (par 0009). The local positioning system can then transmit 3D coordinates of the test article to the command controller. The local positioning system can be calibrated, and scan alignment data can be captured at the same time as the scanned image. Images obtained from an imaging system are aligned with a 3D CAD model of the object (par 0009). Therefore, in combination of the claimed invention, none of the prior art of record whether taken .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	 Endrerud et al (US 10503157) discloses remote non-destructive testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN BUI/Primary Examiner, Art Unit 2865